Citation Nr: 0515605	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

Records on file indicate that the decedent in this case had 
military service with the Philippine Commonwealth Army from 
September 1942 to April 1948.

The appellant, who is the decedent's widow, appealed a 
December 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

In her August 2004 substantive appeal, the appellant 
requested to testify at a hearing before a Veterans Law 
Judge.  However, in a September 2004 signed statement, she 
withdrew that request and requested that her case be 
certified to the Board as soon as possible.  The Board 
believes all due process requirements were met with regard to 
her hearing request.

In April 2005, the appellant filed a motion for advancement 
on the docket.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In June 2005, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause was shown, and granted the appellant's motion to 
advance her appeal on the Board's docket.


FINDING OF FACT

The National Personnel Records Center (NPRC) has provided 
certification that the appellant's late husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.

CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
on qualifying service by the appellant's late husband, have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 
3.102, 3.159, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In September 2003, the appellant filed a formal claim of 
entitlement to VA survivors' benefits (death pension).  Her 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534) was based upon her husband's death in July 
1999 and on the military service that he entered in September 
1942.  The appellant stated in the "Remarks" section of the 
form that her reason for seeking VA benefits was "poverty 
problems."  She completed portions of the form pertaining to 
net worth and income by entering "$ None" in all applicable 
spaces.

Accompanying the appellant's VA Form 21-534 was a copy of the 
decedent's certificate of death, dated in July 1999, 
indicating that he died that month from leukemia.  At that 
time, that appellant also submitted a May 2003 signed 
certificate from the General Headquarters of the Office of 
the Adjutant General of the Armed Forces of Philippines, to 
the effect that the decedent served as a recognized guerrilla 
from September 1942 to April 1948

An October 2003 certification from the Office of the Civil 
Registrar indicates that the decedent died from leukemia in 
July 1999.  An October 2003 signed statement from H.R.P.T., 
M.D., a rural health physician, indicates that she signed the 
decedent's death certificate but did not treat him during or 
before his death.  Dr. T. concluded that the decedent died 
from leukemia by taking his past medical history from 
"reliable sources".   

In an October 2003 notice received by the RO in November 
2003, the NPRC reported that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

In May 2004, the appellant submitted a copy of a July 1989 
certification signed by an assistant adjutant general from 
the Department of National Defense, to the effect that the 
decedent joined the guerrillas in September 1942, was 
assigned to "L" Company, 108th Division, and was honorably 
discharged in April 1948.  She also submitted an April 1994 
application for annual membership in The American Legion 
purportedly completed by the decedent which indicates he 
served in the guerrilla unit of the Philippine Commonwealth 
Army.  Further, the appellant also submitted an application 
for VA medical benefits apparently completed by the decedent 
in November 1970 in which he said he was a member of the 
United States Armed Forces of the Far East (USAFFE), a duly 
recognized guerrilla by the U.S. Army, and a disabled World 
War II veteran.

A May 2004 medical certificate signed by R.M., M.D., is to 
the effect that the decedent was hospitalized in June 1999 
and diagnosed with anemia and cardiomegaly.

In April 2005, the appellant submitted a copy of the 
decedent's Affidavit for Philippine Army Personnel, executed 
by the decedent in March 1946.  It reflects that he served 
from September 1942 to April 1948 as a guerrilla in "L" 
Company, 108th Division.  It reflects that from April to May 
1945, the decedent was attached to the 8th Army and paid by a 
USAFFE fund.  In his affidavit, the decedent completed 
several spaces requesting information as to any wounds and/or 
illnesses he had incurred during his service, by entering 
"None."   The appellant also submitted a copy of the 
decedent's enlistment and discharge record from the military 
service of the Philippine Commonwealth.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of her appeal, including a September 
2003 letter from the RO, the appellant has been informed of 
VA's duty to assist her in the development of her appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to this claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish eligibility for 
VA benefits.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
38 C.F.R. § 3.159 (2004), Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the notice documents must be read in 
the context of prior, relatively contemporaneous RO 
communications.  See Mayfield, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Moreover, the Board believes that the disposition of this 
case is based upon the operation of law.  As discussed below, 
the appellant's decedent served in the Philippine military, 
but did not have qualifying service for purposes of benefits 
administered by VA for veterans of the U.S. Armed Forces.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

There is no indication of any relevant records that the RO 
failed to obtain, nor has the appellant or her representative 
identified any pertinent evidence which might be obtained.  
Thus, because it has not been established that the appellant 
is the surviving spouse of a veteran for VA benefits 
eligibility, and since there is no additional and relevant 
information to dispute this finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2004). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.9(a) (authorizing 
veterans' status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
3.203(a) (requiring service department documentation of 
service where available); § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
decedent.  Soria v. Brown, 118 F. 3d At 749.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.

In October 2003, the NPRC certified that the appellant's late 
spouse had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.

As stated above, based upon the provisions of 38 C.F.R. § 
3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service, because none of those 
documents was issued by a United States military service 
department.  Also, the October 2003 certification from the 
NPRC indicating that the appellant's deceased spouse had no 
qualifying service is binding on VA.  See generally Spencer v 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding service verification is 
an application to the Board of Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

Basic eligibility for VA death benefits is not established; 
thus, the appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


